Title: From Thomas Jefferson to John Harvie, 10 May 1807
From: Jefferson, Thomas
To: Harvie, John


                        
                            Dear Sir
                            
                            Monticello May 10. 07.
                        
                        No body, not a member of your family, has felt with more sensibility than myself the losses lately sustained
                            by it. my intimacy with your father began almost in the cradle, and through a life of length was never clouded by a
                            moment’s abatement. with the circumstances which produced a warm attachment to your brother, and very much endeared him to
                            me, you are acquainted. I should not at this time have offered a sentiment of condolance, and to yourself especially, with
                            whom I have not the pleasure of an acquaintance which would justify it but for the accident of your succession to the
                            property of your father in my neighborhood, and of course to a question depending between us relative to some lands to
                            which we had adverse claims. during my absence in Europe the surveyor of this county surveyed for James Marks 490. as. of
                            land on the top of the mountain, adjacent to my lands, mr Randolph’s and Marks’s (now yours) part of 1000. as. for which
                            I had a previous order of council. his land came afterwards to your father. on my return from Europe I reclaimed my right,
                            & it was readily agreed between us that it should be submitted to the arbitration of mutual friends. the delays of this
                            settlement, produced by a perfect confidence in each other, you will understand from the correspondence between him &
                            myself, which he doubtless preserved. the last agreement between us was in the last summer, that at the then ensuing
                            session of the Virginia assembly mr Burwell acting for me, & himself, would chuse among the members, arbitrators who
                            should decide it. mr Burwell’s election to Congress prevented this being done, & the unfortunate event subsequent has
                            thrown this settlement on yourself. I renew therefore to you the proposition of having it arbitrated at the next session
                            of the legislature, as it was to have been at the last, and if it meets your approbation, I will authorize my friend Peter
                            Carr to act for me, & will furnish him with copies of the papers. I would not so soon have presented this subject to
                            you, but that I learn that the estate is offered for sale, & presume it would befriend that, & meet your own choice,
                            previously to clear this little portion of it from dispute. you will see by the papers you possess that I relinquished my
                            claim to one moiety in value of the 490. as. on considerations therein explained, and of course that the question now
                            respects the other moiety only. I pray you to accept my friendly salutations & assurances of great esteem
                            & respect.
                        
                            Th: Jefferson
                            
                        
                    